                   UNITED STATES DISTRICT COURT
                        DISTRICT OF MAINE


JOSHUA PATRICK WELDON                   )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )
                                        )   2:19-cv-00428-JAW
                                        )
STEVE BUTTS,                            )
                                        )
            Defendant.                  )


             ORDER AFFIRMING THE RECOMMENDED
              DECISION OF THE MAGISTRATE JUDGE

      No objection having been filed to the Magistrate Judge’s Recommended

Decision, filed November 14, 2019 (ECF No. 4), the Recommended Decision is

accepted.

      Accordingly, it is hereby ORDERED that the Plaintiff’s Complaint be

and hereby is DISMISSED without prejudice.

      SO ORDERED.


                              /s/ John A. Woodcock, Jr.
                              JOHN A. WOODCOCK, JR.
                              UNITED STATES DISTRICT JUDGE

Dated this 11th day of December, 2019
